Citation Nr: 9902769	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-05 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Navy 
from July 1948 to July 1953.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a December 1994 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for asbestosis.


REMAND

The veteran contends that his exposure to asbestos during 
service has caused asbestosis.  

The veterans service medical records, including the 
separation examination report of July 1953, indicate no 
abnormalities of the respiratory system.  The veterans DD 
Form 214, report of separation, indicates that he served 
aboard the USS Dixie 
(AD-14) and that his rate at discharge was Machinists Mate 
3rd class, a position comparable to a civilian chief marine 
engineer.  

The record contains numerous post-service reports from the 
San Diego Naval Hospital which indicate that the veteran was 
part of the Navy asbestosis medical surveillance program.  A 
September 1975 X-ray examination revealed moderate calcified 
parenchymal residuals in the left upper and mid lung field, 
interpreted as old left parenchymal disease probably due to 
old granulomatous disease.  A June 1984 X-ray revealed 
pleural thickening bilaterally, thought to be probably due to 
asbestos exposure, with no evidence of active disease.





In November 1988 a medical examination was conducted at a 
naval facility.  The veteran reported no current asbestos 
exposure, but indicated that he had been exposed on a regular 
basis for more than five, but less than fifteen years.  The 
earliest exposure reportedly was at age 20.  He denied 
respiratory symptoms, and reported smoking one pack of 
cigarettes per day since age 14.  The examiner noted that the 
veterans chest had increased diameter, with localized early 
inspiratory crackles.  The veteran reported exposure to 
asbestos during service from 1949 to 1953.  He indicated he 
was involved in removal of asbestos insulation during service 
and again from January to September 1975, as a civilian.  He 
also reported involvement in a ship overhaul of the USS Dixie 
from January to April 1950 and from January to March 1952.  
Spirometry readings of 2.61 forced vital capacity (FVC) and 
1.88 forced expiratory volume in one second (FEV1) were 
noted.  An X-ray reading indicated small irregular opacities 
of both lungs with some pleural plaques.

A December 1988 X-ray examination revealed significant 
pleural thickening along the left lateral chest wall.  A July 
1990 X-ray examination indicated prominent areas of soft 
tissue pleural thickening along the axillary border of both 
lungs, noted to be consistent with previous occupational 
exposure to asbestos.  The lungs were clear.  

In June 1991, an X-ray examination was interpreted as showing 
bilateral pleural thickening consistent with previous 
asbestos exposure.  No appreciable change since previous 
examination was noted.  

In July 1991, a Navy asbestos surveillance program 
roentgenographic interpretation for pneumoconioses was 
accomplished.  The X-ray read was taken in June 1991.  
The reader indicated that there were no parenchymal 
abnormalities consistent with pneumoconiosis but that there 
were pleural abnormalities consistent with pneumoconiosis.  
Those abnormalities were noted as bilateral circumscribed 
pleural thickening pleural and bilateral diaphragmatic 
plaques.  



When the veteran was examined in June 1992 for the Navy 
asbestos medical surveillance program, he reported that he 
was most recently exposed to asbestos at age 45, and that he 
had a history of smoking one pack per day of cigarettes since 
age 14.  The examiner indicated spirometry readings of 2.63 
FVC and 1.78 FEV1.  An X-ray examination revealed extensive 
pleural thickening of the peripheral aspect of the thorax, 
somewhat greater on the left.  A small soft tissue nodule in 
the left mid-lung, which was present on previous examination, 
was unchanged.  The radiographic impression was extensive 
pleural thickening compatible with asbestos exposure. 

A VA examination was conducted in July 1994.  The examiner 
noted that the veteran has a smoking history of up to two 
packs a day for fifty years.  The veteran reported exposure 
to asbestos during service and for a private contractor in 
1975-1976.  The examiner diagnosed asymptomatic pleural 
thickening on chest X-ray probably secondary to asbestos 
exposure; and massive obesity.  A second VA examination was 
conducted in October 1994 by the same examiner.  The examiner 
indicated that the PFT of July 1994 was within normal range, 
given the veterans massive obesity and history of smoking 
and that there was no evidence of pulmonary parenchymal 
disease from asbestos.  

Based on the above, it is unclear whether the veteran has any 
pulmonary abnormalities that are the result of asbestos 
exposure in service and, if so, whether they constitute 
asbestosis or other disease entity for which service 
connection could be granted.  Accordingly, this case is being 
REMANDED for the following:

1.  The veteran should be asked to submit 
or identify any medical evidence or 
opinion that he has asbestosis or any 
other asbestos related disease and that 
such is related to asbestos exposure 
during service.  The RO should obtain any 
evidence identified.  The veteran also 
should be asked whether he has been a 
party (including as a member of a class) 
in any litigation based on asbestos 
exposure.  If so, he is asked to submit 
copies of all documents of any sort 
related to that litigation.  

2. The RO should undertake any additional 
development deemed warranted in regard to 
the veterans reported in-service and 
post-service exposure to asbestos.

3.  Thereafter, the RO should arrange for 
a designated "B reader" radiologist to 
read and interpret the veterans most 
recent VA chest X-rays; if deemed 
necessary, the veteran should be afforded 
another chest X-ray examination that 
should be interpreted by a B reader.  (A 
"B reader" is one certified by 
examination to read and grade asbestos 
films.)  If the radiologist determines 
that high-resolution computerized 
tomography or other scanning of the chest 
is necessary, this should also be 
accomplished.  The claims folder, to 
include a copy of this remand, should be 
made available to the radiologist and 
reviewed prior to any testing.  

4. The veteran should then be afforded a 
comprehensive medical examination by a 
board certified pulmonary specialist.  
The examiner should be requested to 
conduct a comprehensive medical 
examination, with special emphasis on the 
discovery and diagnosis of any disorders 
of his respiratory system.  All necessary 
tests and studies, to include pulmonary 
function tests, should be conducted at 
this time.  The results of the B Reader 
interpretation and the claims folder must 
be made available to the examiner who 
should note the review of same in the 
examination report.  In the course of the 
examination, the specialist should take a 
detailed history of the veterans 
smoking, and his in-service and civilian 
exposure to asbestosis, and any other 
potential causes of any respiratory 
disorders found.  The examiner should 
identify all respiratory/pulmonary 
abnormalities, and provide the etiology 
and a detailed account of all relevant 
pathology found.  The doctor should 
express an opinion as to whether any 
pleural thickening, pleural plaques, or 
any other abnormal findings are as likely 
as not due to any asbestos exposure 
during service, and, if so, whether they 
constitute asbestosis or other asbestos 
related disorder.  If the examiner 
concludes that any such abnormalities are 
not asbestos related, an explanation for 
that opinion must be given in view of the 
earlier findings that doctors have 
attributed to asbestos exposure.  

5.  The RO should then review the B 
Reader and physical examination reports 
and ensure that they are fully responsive 
to the Board's questions.  If they are 
not, they must be returned for revision.  

6.  The claim should then be 
readjudicated to determine whether the 
veteran has asbestosis (or other 
respiratory disease) due to in-service 
asbestos exposure.  If the claim remains 
denied, a supplemental statement of the 
case should be issued, with opportunity 
to respond.  The case should then be 
returned to the Board.  The veteran need 
take no action until further notified.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). 


In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
